Citation Nr: 0716804	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for arthritis of multiple 
joints other than the hips and knees.

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In April 1993 and June 1996, the Board remanded the 
appeal to the RO for further evidentiary development, and to 
develop and adjudicate an inextricably intertwined claim 
(entitlement to service connection for fibromyalgia).  In a 
September 2000 decision, the Board denied the claim of 
entitlement to service connection for arthritis of multiple 
joints.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, while the appeal was pending before the Court, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  In May 2001, the 
Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the matter to the Board for 
action consistent with the joint motion.  On remand from the 
Court, the Board undertook further development of the 
veteran's claim pursuant to authority held at that time, but 
was thereafter required to remand the claim to the RO in 
March 2004, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and other policy considerations.  

In November 2005, the Board again remanded the claim for 
further evidentiary development.  The requested development 
was not fully completed, as detailed in the remand.  Also, in 
a June 2006 rating decision, the RO granted service 
connection for arthritis of the left knee as secondary to 
service-connected right knee disability.  The case has now 
been returned to the Board for further appellate 
consideration.   

In October 1992, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that hearing is associated with the claims 
files.  In a March 2007 letter, the Board informed the 
veteran that she had a right to another Board hearing, but 
she declined an additional hearing.  Accordingly, the 
undersigned Veterans Law Judge will decide the issue on 
appeal.   

In a March 2006 letter, the veteran's representative 
indicates that the veteran seeks consideration of entitlement 
to service connection of residuals of injuries to her central 
nervous system and jaw and service connection for a 
neuropsychiatric disorder.  It appears that the veteran also 
wants consideration of entitlement to service connection for 
memory loss and fainting spells, according to letters dated 
in July 2000 and November 2001.  The claims files reflect 
that these claims have not been adjudicated.  Accordingly, 
they are referred to the RO for appropriate action. 

The issue of entitlement to service connection for arthritis 
of the hips is addressed in the remand that follows the order 
section of this decision. 


FINDING OF FACT

The veteran does not currently have arthritis of joints other 
than the knees and hips. 


CONCLUSION OF LAW

Arthritis of multiple joints other than the knees and hips 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.  § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that she should 
submit any pertinent evidence in her possession, by a letter 
mailed in November 2004.  The veteran was also provided with 
the requisite notice with respect to the disability-rating 
and effective-date elements of her claim in a June 2006 
letter.  Therefore, the Board is satisfied that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by requesting and obtaining private 
treatment records made available to the originating agency.  
VA treatment records were obtained, but none were available 
for the period of January 1996 to 2001.  The veteran was 
afforded an appropriate VA examination and a medical opinion 
was obtained on the etiology of the claimed disorder in April 
2006.  The veteran's service medical records and records 
underlying a Social Security Administration determination 
(which included some underlying records of the federal and 
state labor departments relating to a 1982 on-the-job 
accident) are also of record.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in June 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis manifests to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

At the April 2006 VA examination, the veteran reported that 
she had residual neck and right shoulder, elbow, wrist, and 
ankle pain as the result of a documented motor vehicle 
accident that occurred in service in 1973.  She maintained 
that she sustained multiple trauma to her right side.  The VA 
examiner reviewed the claims files and conducted an 
examination, which included X-rays of the veteran's neck and 
right shoulder, elbow, wrist, and ankle.  The VA examiner 
diagnosed normal cervical spine, and right shoulder, elbow, 
wrist, and ankle, with pain more likely related to 
fibromyalgia.  

Thus, the medical evidence shows that the veteran does not 
currently have arthritis of the neck and right shoulder, 
elbow, wrist, and ankle.  Rather, in the opinion of the VA 
examiner, the veteran's pain in these joints is attributable 
to fibromyalgia.  The Board denied service connection for 
fibromyalgia in a November 2005 decision. 

The veteran is already service-connected for arthritis of the 
knees and her claim for service connection for arthritis of 
the hips is addressed in the remand that follows.  The 
medical evidence does not show that she currently has 
arthritis in any other joint.  In essence, the evidence of 
arthritis in other joints is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
arthritis since laypersons, such as the veteran, are not 
qualified to render medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
Board finds that service connection is not warranted for 
arthritis of multiple joints other than the knees and right 
hip.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for arthritis of multiple joints other 
than the knees and hips is denied. 


REMAND

While the April 2006 VA examiner diagnosed mild 
osteoarthritis of the right hip that was less likely as not 
related to the in-service motor vehicle accident, he 
qualified his opinion by noting that to be certain, X-rays of 
the left hip could be taken.  There is no indication that 
additional X-rays were taken of the left hip.  When an 
examination report notes or suggests that additional 
diagnostic tests would assist in clarifying a diagnosis or 
level of disability, the duty to assist requires arranging 
for such tests so that the evaluation of the claimed 
disability will be a fully informed one.  Thus, the Board 
finds that the veteran should be afforded a new examination 
and a medical opinion should be obtained on the etiology of 
arthritis of the hips. 

Accordingly, the claim for service connection for arthritis 
of the hips is REMANDED to the RO or the Appeals Management 
Center (AMC) in Washington, D.C. for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of arthritis of hips.  
A prior VA examiner reported in April 
2006 that X-rays should also be taken of 
the left hip for a comparison in order to 
provide a more definitive diagnosis on 
the etiology of the arthritis of the 
right hip diagnosed at that time.   

Based upon the examination results, to 
include X-rays of the left hip, and the 
review of the claims folders, the 
examiner should state an opinion with 
respect to the arthritis of the right hip 
as to whether there is a 50 percent or 
better probability that the disability is 
related to her military service or was 
caused or chronically worsened by 
service-connected disability.  

If the veteran is found to have arthritis 
of the left hip, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is related to her military 
service or was caused or chronically 
worsened by service-connected disability.

The rationale for all opinions expressed 
should also be provided.

2.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


